I concur in the result. I am unwilling to even inferentially hold that we may declare a statute of another state invalid under the constitution of that state. Where the limitation *Page 406 
provisions constitute a part of a definition of a cause of action created by the same or another provision, such statutory provision or provisions operate as a limitation upon liability.
The case at bar belongs to the class where the statutory provisions fixing the time within which suits must be brought to enforce and existing cause of action, apply to the remedy only.